Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  May 16, 2018                                                      Stephen J. Markman,
                                                                               Chief Justice

                                                                          Brian K. Zahra
                                                                  Bridget M. McCormack
  156357-63                                                             David F. Viviano
                                                                    Richard H. Bernstein
                                                                         Kurtis T. Wilder
                                                                   Elizabeth T. Clement,
                                                                                    Justices
  ADRIENNE RENEE YOCHES, Individually and
  as Next Friend to SAMUEL JAMES YOCHES,
               Plaintiff-Appellee,
  and
  TROY GIBSON, JODI JERGOVICH, and STEVE
  JERGOVICH,
           Plaintiffs,
  v                                            SC: 156357
                                               COA: 330998
                                               Oakland CC: 2014-140398-NO
  CITY OF DEARBORN,
            Defendant-Appellant,
  and
  ADAM FOREHAND,
          Defendant.

  _________________________________________/

  LAURA JO LUBECK and RONALD LUBECK,
            Plaintiffs-Appellees,
  v                                            SC: 156358
                                               COA: 331137
                                               Oakland CC: 2014-140410-NO
  CITY OF DEARBORN,
            Defendant-Appellant.

  _________________________________________/
                                                                          2

TROY GIBSON, JODI JERGOVICH, and STEVE
JERGOVICH,
         Plaintiffs-Appellees,
v                                            SC: 156359
                                             COA: 331139
                                             Oakland CC: 2014-141218-NO
CITY OF DEARBORN and CAMP DEARBORN,
          Defendants-Appellants,
and
ADAM FOREHAND,
        Defendant.

_________________________________________/
LAUREN MARIE CALVIN and TROY RAY
GIBSON,
        Plaintiffs-Appellees,
v                                            SC: 156360
                                             COA: 331144
                                             Oakland CC: 2014-141760-NO
CITY OF DEARBORN, d/b/a CAMP
DEARBORN,
          Defendant-Appellant,
and
ADAM O’BRIEN FOREHAND,
         Defendant.

_________________________________________/
CHARLOTTE BADER,
        Plaintiff-Appellee,
v                                            SC: 156361
                                             COA: 331147
                                             Oakland CC: 2014-142520-NO
CITY OF DEARBORN,
          Defendant-Appellant,
and
ADAM FOREHAND,
        Defendant.

_________________________________________/
                                                                                3

CYNTHIA CIALONE, Individually and as Next
Friend to EMMANUELLE SOUFANE,
            Plaintiff-Appellee,
v                                                  SC: 156362
                                                   COA: 331149
                                                   Oakland CC: 2015-145847-NO
CITY OF DEARBORN,
          Defendant-Appellant,
and
ADAM FOREHAND,
        Defendant.

_________________________________________/
ADRIENNE RENEE YOCHES, Individually and
as Next Friend to SAMUEL JAMES YOCHES,
             Plaintiff-Appellee,
and
TROY GIBSON, JODI JERGOVICH, and STEVE
JERGOVICH,
         Plaintiffs,
and
CYNTHIA CIALONE, Individually and as Next
Friend to EMMANUELLE SOUFANE,
            Plaintiff/Counterdefendant/Appellee,

v                                                  SC: 156363
                                                   COA: 331630
                                                   Oakland CC: 2014-140398-NO
CITY OF DEARBORN,
          Defendant/Counterplaintiff/Third-
          Party Plaintiff-Appellant,
and
ADAM FOREHAND,
        Defendant,
and
                                                                                                              4

HENRY FORD COMMUNITY COLLEGE
SUPPORT STAFF ASSOCIATION,
          Third-Party Defendant-Appellee.

_________________________________________/

      On order of the Court, the application for leave to appeal the July 13, 2017
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        May 16, 2018
       s0509
                                                                            Clerk